Citation Nr: 1704408	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  11-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) of the thoracolumbar spine, currently rated 40 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU), prior to November 23, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to March 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which continued a 40 percent rating for service-connected DJD of the thoracolumbar spine.

In July 2012, the Veteran requested both a local hearing with a Decision Review Officer (DRO) and a Board hearing held by a Veterans Law Judge (VLJ) at the RO.  In November 2012, the Veteran testified during a local hearing with a DRO.  A report of that hearing is of record.  As for the request for a Board hearing, such a proceeding was scheduled for January 2014.  However, in a January 2014 correspondence, prior to the scheduled hearing, the Veteran withdrew his request.  Accordingly, that hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

In February 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  Thereafter, the AOJ issued an August 2014 supplemental statement of the case (SSOC), continuing the previous denial of the claim, and returned the matter to the Board for further appellate proceedings.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that during the pendency of the claim, in a November 2012 rating decision, the RO granted a separate rating for radiculopathy of the left lower extremity (associated with DJD of the thoracolumbar spine) and assigned an initial 20 percent rating, effective November 23, 2012.  In that rating decision, the RO also granted a separate rating for radiculopathy of the right lower extremity (associated with DJD of the thoracolumbar spine) and assigned an initial 20 percent rating, effective November 30, 2012.  In an August 2013 rating decision, however, the RO amended the effective date assigned for the award of service connection for radiculopathy of the right lower extremity to November 23, 2012.  In that rating decision, the RO also determined that the Veteran's surgical scar (associated with DJD of the thoracolumbar spine) did not warrant a separate rating.  As the RO treated these matters separately, and the Veteran has not separately appealed these matters, they are not before the Board and will not be addressed at this time.

The issue of entitlement to a TDIU, prior to November 23, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Symptoms of the Veteran's DJD of the thoracolumbar spine have not included or more nearly approximated ankylosis or incapacitating episodes having a total duration of at least six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for DJD of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  First, VA notified the Veteran in December 2000 and November 2012 letters of the information and evidence needed to substantiate and complete his increased rating claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in the August 2014 SSOC.

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording the Veteran VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected thoracolumbar spine disability in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.

Moreover, in its February 2014 remand, the Board instructed the AOJ to obtain copies of the Veteran's Social Security Administration (SSA) disability records and to request that the Veteran provide information pertaining to his worker's compensation benefits.  The AOJ obtained copies of the SSA disability records in May 2014.  The AOJ also requested worker's compensation benefits information in March 2014, although no such information was then provided by the Veteran.  As such, the AOJ substantially complied with the Board's remand instructions, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-7 (1999) (remand not required under Stegall, 11 Vet. App. 268, where the Board's remand instructions were substantially complied with).

The Board will therefore proceed to the merits of the appeal.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 40 percent rating is proper.

The Veteran's DJD of the thoracolumbar spine is rated under 38 C.F.R. § 4.71a, DC 5242, applicable to degenerative arthritis of the spine.  All diseases and injuries of the spine other than intervertebral disc syndrome (IVDS), however, are rated under the general rating formula for diseases and injuries of the spine (General Rating Formula).  IVDS is rated either under the General Rating Formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the General Rating Formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent for ankylosis of the entire spine.  In addition, the only higher schedular rating available under the Formula for Rating IVDS is a 60 percent rating for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note 1 to the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In this case, neither the treatment records nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or range of motion figures reflecting that there is no ankylosis.  For instance, the August 2010 VA spine examination report specifically found that there was no ankylosis, and the November 2012 VA back conditions examination report contained range of motion figures for all planes and did not indicate that there was ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, a rating higher than 40 percent is not warranted under the General Rating Formula.  

In addition, although the evidence of record shows a diagnosis of IVDS and indicates that the Veteran has suffered from incapacitating episodes, they do not demonstrate that such incapacitating episodes had a total duration of at least six weeks during a 12 month period.  In this regard, the August 2010 VA examination report noted that the Veteran's incapacitating episodes had a total duration of four days in the past 12 months, and the November 2012 VA examination report noted that the Veteran's incapacitating episodes had a total duration of at least two weeks but less than four weeks in the past 12 months.  The lay statements similarly do not indicate that the Veteran's incapacitating episodes had a total duration of at least six weeks during a 12 month period.  Hence, a rating higher than 40 percent is not warranted under the Formula for Rating IVDS.

The Board has also considered whether the Veteran has any associated objective neurological abnormalities with his DJD of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As previously mentioned, the Veteran is already in receipt of separate ratings for radiculopathy of the lower extremities associated with his DJD of the thoracolumbar spine, and those issues are not presently before the Board.  Thus, the question is whether the Veteran has other associated neurological abnormalities associated with his DJD of the thoracolumbar spine.  However, the evidence of record, to include the lay statements, does not indicate that the Veteran has any other neurological abnormalities associated with his DJD of the thoracolumbar spine.  Notably, the November 2012 VA examiner found that the Veteran had no other neurologic abnormalities or findings related to DJD of the thoracolumbar spine, to include bowel or bladder problems, other than that of the lower extremities.  Also, the August 2010 VA examiner indicated that the Veteran's neurologic abnormalities related to DJD of the thoracolumbar spine concerned only the left lower extremity.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether this exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the Veteran has asserted that he cannot stand or sit for more than 10-15 minutes or walk more than 50 feet without stopping to rest.  He has also asserted that he cannot bend in order to wash his lower body when taking a shower, to put on socks, and to tie his shoes.  The Board finds that these symptoms are contemplated by the criteria for rating diseases of the spine.  Although the symptoms are not specifically referenced in the General Rating Formula, the Veteran has indicated that such symptoms are the result of pain.  The General Rating Formula indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria contemplates all of the symptoms indicated by the Veteran even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  The Board therefore need not consider whether the DJD of the thoracolumbar spine causes marked interference with employment or frequent hospitalization for purposes of an extraschedular rating.  Thus, referral for consideration of an extraschedular rating for the Veteran's DJD of the thoracolumbar spine is not warranted.  See 38 C.F.R. § 3.321(b)(1).  As the Board has not considered whether these disabilities caused marked interference with employment in the extraschedular context, there is no inconsistency in also finding below that a remand is warranted for referral to the Director of Compensation of the issue of entitlement to a TDIU prior to November 23, 2012.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, although the RO, in a September 2016 rating decision, proposed to discontinue entitlement to a TDIU, the Veteran is still in receipt of a TDIU from November 23, 2012.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted a TDIU from November 23, 2012, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Therefore, the Board finds that further discussion of an extraschedular rating from November 23, 2012 based on the collective impact of multiple disabilities is therefore not warranted in this case. 

With regard to prior to November 23, 2012, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, the preponderance of the evidence reflects the symptoms of the Veteran's DJD of the thoracolumbar spine do not more nearly approximate the criteria for a rating higher than 40 percent.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an increased rating for DJD of the thoracolumbar spine, currently rated 40 percent disabling, is denied.



REMAND

At the August 2010 VA examination, the Veteran indicated that he had last worked as a tractor washer for eight to nine years, but had been unemployed for the past two to five years due to his back pain.  Additionally, in the November 2012 VA examination report, the VA examiner opined that the Veteran was unable to maintain physical and sedentary employment secondary to his service-connected DJD of the thoracolumbar spine.  As the Veteran was seeking the highest rating possible for his thoracolumbar spine disability and there was evidence of unemployability due to the thoracolumbar spine disability, the issue of entitlement to TDIU has been raised as part and parcel of the claim for an increased rating for DJD of the thoracolumbar spine that was filed in December 2009.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board notes that the Veteran is in receipt of a TDIU from November 23, 2012.  As such, the Board need not consider TDIU from November 23, 2012.  (The Board has therefore characterized the issue accordingly on the title page.)  The Board further notes that the appeal period for any increased rating claim, including TDIU, begins one year prior to the date of claim.  See 38 U.S.C.A. § 5110(b)(3) (West 2014).  Consideration of this matter should therefore include whether the Veteran was entitled to a TDIU from December 2008, but prior to November 23, 2012, even though the Veteran was not entitled to a TDIU based on his schedular rating at that time.  See 38 C.F.R. § 4.16(a),(b) (2016) (indicating that TDIU is warranted where the veteran meets certain schedular requirements but that it is VA's policy that a TDIU is warranted whenever a veteran is unemployable due to service-connected disability).  

Because the issue of entitlement to a TDIU is a part and parcel of an increased rating claim that meets the Rice criteria, and is therefore not a separate claim, the issue of entitlement to a TDIU is properly before the Board for adjudication as part of the appeal of the denial of the rating claim.  See Young (William) v. Shinseki, 25 Vet. App. 201, 204 (2012) ("when a claim (or a part or theory in support of a claim) erroneously is referred instead of remanded, a claimant loses his statutory right to expedited consideration absent Court correction").  The above evidence reflects that prior to November 23, 2012, the symptoms of the Veteran's DJD of the thoracolumbar spine caused a degree of impairment that impacted his employment as a tractor washer.  Consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is therefore warranted.  As the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, this issue must be remanded to the AOJ for referral to VA's Director of Compensation.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the issue of entitlement to a TDIU, prior to November 23, 2012, is REMANDED for the following action:

1.  Refer to the Director of Compensation the issue of entitlement to a TDIU, prior to November 23, 2012, pursuant to 38 C.F.R. § 4.16(b).

2.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


